DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuitjen, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
Further, it should be noted that while the claim recites “one or more processors”, these are considered a generic recitation of the term “processor” which carries out the function of the computer readable medium, and thus the claim as a whole is considered to be non-statutory.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C.§101 by adding the limitation “non-transitory” to the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo et al. (US 2016/0051233; hereinafter Mo).
Mo shows a method and system for performing ultrasound imaging ([0047]) comprising: collecting ultrasound information of a subject region in response to ultrasound pulses transmitted toward the subject region (transmit and receive; [0063]); forming one or more ultrasound images of at least a portion of the subject region using the ultrasound information (B-mode and Doppler; [0047]); storing the ultrasound information in a memory (channel memory; [0047]); accessing the ultrasound information from the memory (processors access channel data; [0047]); and reprocessing the ultrasound information accessed from the memory to retrospectively generate one or more additional ultrasound images of at least a portion of the subject region (anatomical reconstruction line, during cine playback user can select any arbitrary gate, [0063]; see also [0061]-[0067] for additional post-storage/retrospective processing modes).  
Also, wherein the one or more ultrasound images are generated as the ultrasound information is collected by processing the ultrasound information in real-time as the ultrasound information is collected ([0033]); wherein the ultrasound information is gathered during a session of transmitting the ultrasound pulses toward the subject region and the ultrasound information is reprocessed to retrospectively generate the one or more additional ultrasound images after the session ([0063]); wherein the ultrasound information includes either or both channel domain data and image data of the subject region ([0048]); storing the ultrasound information in the memory in either or both a radio frequency (RF) data format or an in-phase quadrature (IQ) data format corresponding to the channel domain data and the image data of the subject region ([0054], [0061]); wherein the ultrasound information includes channel domain data, the method further comprising: storing the channel domain data in a radio frequency (RF) data format in the memory ([0021]-[0022], see also claim 9); and reprocessing the channel domain data accessed from the memory according to values of one or more image formation parameters to retrospectively generate the one or more additional ultrasound images ([0063]); the values of the one or more image formation parameters are selected after the ultrasound information is gathered and the one or more ultrasound images are formed from the ultrasound information ([0063]); wherein the values of the one or more image formation parameters are selected by a user ([0063]); wherein the one or more image formation parameters include one or a combination of a receive aperture size parameter, one or more apodization parameters, and a distribution of sound speed parameter ([0063], [0067, [0056); including image data of the one or more ultrasound images in the ultrasound information ([0055]); storing the ultrasound information including the image data of the one or more ultrasound images in the memory ([0055]); and reprocessing the image data of the one or more ultrasound images to retrospectively generate the one or more additional ultrasound images based on the one or more ultrasound images ([0047], [0061]-[0065]); modifying the one or more ultrasound images to retrospectively generate the one or more additional ultrasound images based on the one or more ultrasound images ([0047], [0061]-[0065]); wherein the one or more ultrasound images are generated through a first ultrasound imaging mode (B-mode, [0047]) and the one or more additional ultrasound images are generated through a second ultrasound imaging mode (Doppler within B-mode, [0047], [0061]-[0065]); the first ultrasound imaging mode and the second ultrasound imaging mode are different ultrasound imaging modes (B-mode and Doppler, [0047], [0061]-[0065]);  wherein the first ultrasound imaging mode is a high frame rate B-mode ([0047], [0063]); wherein the high frame rate B-mode is achieved by transmitting a sequence of broad transmit beams as part of the ultrasound pulses transmitted toward the subject region ([0063]); wherein the broad transmit beams are transmitted toward the subject region at varying angles with respect to the subject region (one or more transmit scan directions; [0050]); wherein the second ultrasound imaging mode includes at least one of B-mode, color-flow mode, pulse-wave Doppler mode, tissue Doppler mode, B-flow mode, tissue strain mode, tissue elasticity mode, and vector flow mode ([0063]-[0067]); wherein the subject region is a portion of a patient and the memory is cyclical memory (cine memory; [0055), further wherein the ultrasound information is 24stored over a period of a plurality of cardiac cycles of the patient in a cyclical manner in the cyclical memory (motion imaging encompasses obtaining data over a time period, and the time period is representative of the patient’s heart motion as the patient’s heart necessarily moves over time; [0019], [0050]-[0051], [0065]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793